Citation Nr: 0025344	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-06-350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left pelvis and transverse process of the 
fifth lumbar vertebra (L5) (pelvic injury residuals herein), 
currently evaluated as 40 percent disabling.  

2.  Entitlement to a total rating for compensation purposes 
based on unemployability due to service-connected disability 
(TDIU).  



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1984 to March 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
RO, which, in pertinent part, denied the veteran's TDIU 
claim, denying implied claims for increased ratings for the 
veteran's service-connected pelvic injury residuals, rated as 
40 percent, residuals of a fracture of the right (minor 
extremity) humerus, rated as 20 percent disabling, and 
residuals of fractures of the right second, third, forth, and 
fifth fingers, rated as 10 percent disabling.  

It is noted that in response to the RO's March 1999 Statement 
of the Case (SOC), which regarded all of the veteran's 
service-connected disabilities and his TDIU claim, the 
veteran's March 1999 substantive appeal, as with subsequent 
correspondence from the veteran's representative, was limited 
to the claims identified on the front page of the instant 
decision.  Accordingly, only these two issues are on appeal 
before the Board.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200 (2000).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected fracture of the pelvis 
and transverse process of the fifth lumbar vertebra is not 
shown to include any intervertebral disc disease or syndrome, 
but, rather, is manifested by: complaints of muscle spasm and 
radiating pain in the low back and left leg on any 
significant or repeated activity; tenderness; pain on use and 
motion; overall impairment which is no more than the 
functional equivalent to severe limitation of motion of the 
lumbar spine, or severe lumbosacral strain.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals of a fracture of the left pelvis and transverse 
process of the fifth lumbar vertebra, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 48, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to the claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.3.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations, as are all potentially applicable diagnostic 
codes, whether raised by the veteran or not.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Generally, if a disability at issue is of musculoskeletal in 
nature or origin, then VA may, in addition to applying the 
regular scheduler criteria, consider granting a higher rating 
for functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
However, the veteran's service-connected pelvis fracture and 
transverse process of the 5th vertebra currently is already 
rated as 40 percent disabling under Diagnostic Code 5295 for 
lumbosacral strain -the highest rating possible under that 
Diagnostic Code.  No other applicable Diagnostic Code allows 
for a rating in excess of 40 percent.  While the veteran and 
his representative argue that the Board has failed to give 
due consideration to his complaints of pain, this is not 
true.  In situations where the disability at issue is already 
rated at the maximum allowable under applicable Diagnostic 
Codes, The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999)(hereinafter, "the Court") has held that 
sections 4.40 and 4.45 afford no basis for an evaluation in 
excess of the maximum under applicable Diagnostic Codes.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In finding so, the Board notes and finds that the veteran's 
service-connected fracture of the pelvis and transverse 
process of the fifth lumbar vertebra is not shown to include 
any intervertebral disc disease (or syndrome) so as to 
warrant application of Diagnostic Code 5293 (which allows for 
the application of a 60 percent disability rating for 
pronounced intervertebral disc syndrome).  Neither is there a 
showing of ankylosis of the lumbar spine which would support 
an increased evaluation under Diagnostic Code 5289.  Rather, 
as noted by the Board in rating decision of February 1998, 
the veteran's service-connected residuals of a fractured 
pelvis and L5 transverse process includes complaints of 
muscle spasm and radiating pain in the low back and left leg 
on any significant or repeated activity; and impairment which 
is no more than the functional equivalent to severe 
limitation of motion of the lumbar spine.  While pain and 
limitation of motion of the low back were noted on most 
recent VA examination in December 1998, the associated lumbar 
spine x-rays revealed a normal spine alignment, with normal 
disc spaces and normal paraspinal soft tissues.  Other 
findings on spinal and pelvic x-ray studies of February 1998 
were unchanged from prior studies.  

The February 1998 VA examination report, and subsequent 
amendment, is the only evidence received since the time of 
the Board's February 1998 Decision.  At that time, the 
veteran complained of ongoing arthritic-like pain in the left 
hip in the area of the surgically inserted metal plate, which 
is exacerbated by cold weather and prolonged sitting.  The 
veteran reported being able to ambulate no further than one-
half block without having significant hip pain.  A heating 
pad and over-the-counter anti-inflammatory medications 
reportedly do not give him significant relief.  On 
examination, the veteran was found to have well-healed 
surgical scars of the sacral area, and tenderness around the 
lumbosacral spine with limitation of motion, including 
flexion to 45 degrees, hyperextension to 5 degrees, right and 
left lateral flexion to approximately 15 degrees.  

A January 1999 VA examination report addendum notes a slight 
limp of the left leg, with an inability to flex the hip 
beyond 30 degrees secondary to extreme discomfort.  X-rays of 
the lumbar spine were interpreted to reveal slight anterior 
compression of the L1, with spurring present on the bodies of 
the L2 and L3.  Pertinent impressions were status post 
traumatic injury of the pelvis with secondary ongoing 
traumatic arthritis, and lumbosacral strain secondary to a 
traumatic injury.  

The above findings, particularly the notation of a slight 
anterior compression of the L1, show no intervertebral disc 
disease, and warrant no more than the current 40 percent 
evaluation and application of Diagnostic Code 5295.  The 
preponderance of the evidence is against the claim for an 
evaluation in excess of 40 percent, which is the maximum 
schedular rating available for this disability-the Board has 
given due consideration of the veteran's complaints of pain, 
painful motion, limitation of motion, and overall functional 
impairment.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  The claim must fail as against the preponderance of 
the evidence.  

The veteran's representative has stated in a June 2000 
document that an extraschedular rating was warranted for the 
veteran's back disability.  With regard to the contention 
that an extraschedular rating is warranted, a review of the 
record reveals that the RO did not expressly consider 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  This regulation provides that, in order to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular rating commensurate with the 
average earning capacity impairment.  The governing criteria 
for such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 38 
C.F.R. § 3.321(b)(1), the Board has reviewed the record with 
these mandates in mind and finds no basis for further action 
or remand for referral on this question as the evidence does 
not demonstrate marked inference with employment or frequent 
periods of hospitalization.  VAOPGCPREC 6-96. 


ORDER

Entitlement to a disability rating in excess of 40 percent 
for residuals of a fracture of the pelvis and transverse 
process of L5 is denied.  


REMAND 


Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2000).  

While neither the United States Code nor the Code of Federal 
Regulations offers a definition of "substantially gainful 
employment," VA Adjudication Procedure Manual, M21-1, Part 
VI, para. 7.09(a)(7) defines that term as "that which is 
ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the VA's Schedule for 
Rating Disabilities prescribes a 100 disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

Additionally, for the above purpose of one 60 percent 
disability, or one 40 percent disability in combination under 
38 C.F.R. § 4.16(a), the following will be considered as one 
disability: (1) Disabilities of or both upper extremities, or 
of one or both lower extremities, including the bilateral 
factor, if applicable; (2) disabilities resulting from one 
common etiology or a single accident; (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric; (4) 
multiple injuries incurred in action; or (5) multiple 
disabilities incurred as a prisoner of war.  (Emphasis 
added).  

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), Part 4, 
§ 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993) (emphasis added).  Consideration 
may not be given to the impairment caused by non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Initially, the Board notes that the veteran is service-
connected for: residuals of a fracture of the left pelvis and 
transverse process of the fifth lumbar vertebra, currently 
rated as 40 percent disabling; residuals of a fracture of the 
right (minor) humerus, currently rated as 20 percent 
disabling; and, residuals of fractures of the right (minor) 
second, third, fourth, and fifth metacarpals, currently rated 
as 10 percent disabling.  His service-connected disabilities 
are 60 percent disabling when considered on a combined basis.  

All of the veteran's service-connected disabilities affect a 
single body system - orthopedic, and they are the result of 
one common etiology or a single accident.  Accordingly, the 
veteran meets the initial threshold criteria for the 
application of 38 C.F.R. § 4.16(a).   

The veteran's service-connected residuals of a fractured 
right humerus are currently rated as 20 percent disabling 
under Diagnostic Code 5202.  The veteran is left handed, so 
his right arm is his minor extremity.  A 20 percent rating is 
assigned when there is recurrent dislocation of the humerus 
at the scapulohumeral joint, with frequent episodes and 
guarding of all arm movements, or with infrequent episodes, 
and guarding of movement only at the shoulder level.  A 20 
percent rating is also assigned for the minor extremity if 
there is malunion of the humerus with either marked or 
moderate deformity.  A 40 percent rating is warranted if 
there is fibrous union of the humerus.  

The veteran is also service connected for residuals of 
fractured second, third, fourth, and fifth metacarpals of the 
right hand, which are currently evaluated as 10 percent 
disabling under Diagnostic Codes 5003 and 5010.  Under 
Diagnostic Code 5010 traumatic arthritis is rated as 
degenerative arthritis, under Diagnostic Code 5003.  
Degenerative arthritis is rated on limitation of motion under 
appropriate diagnostic codes for the affected joints.  If 
there is no limitation of motion, a 10 percent rating is 
assigned when there is x-ray evidence of involvement of 2 or 
more major joint or 2 or more minor joint groups.  A 20 
percent rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which places his case in a different category than 
other veterans with equal rating of disability.  Id.  
(Emphasis added).  Furthermore, the question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can, or is 
willing to, find employment.  

A review of the record reveals that the veteran has a high 
school education, he has completed VA vocational 
rehabilitation, and he has had some College-level courses in 
topics of his choice in 1998.  Significantly, a June 1996 VA 
Social History report indicates that the veteran completed a 
general studies program at high school.  In military service 
and for a time thereafter, he worked as a truck driver.  He 
has occupational training in date entry from December 1988 to 
December 1992, and accounts clerk and file clerk in the past.  
The veteran's May 1998 TDIU claim indicates that he became 
too disabled to work in December 1992, but the June 1996 
Social History reports indicates that he worked "off and 
on" from December 1992 to April 1996, when he resigned due 
to a medical problem.  The contemporaneous records show that 
the veteran left his most recent position after re-injuring 
his back.  

A September 1997 VA Vocational Rehabilitation planning record 
indicates that the veteran completed vocational 
rehabilitation back in 1990, at which time that veteran 
obtained a job which provided several accommodations, 
including a special chair, frequent change of position 
breaks, and that he left this job only for truck-driving 
position which paid more.  The veteran indicated that he 
subsequently re-injured his back, and he did not return to 
this truck driving position because of this re-injury.  Most 
significantly, however, the VA vocational rehabilitation 
counselor found the veteran to be personally and vocationally 
immature, "overly complaining" about his back condition, 
vocationally inexperienced, and reluctant to work and be 
vocationally responsible.  The counselor felt that the 
veteran's back condition was probably not as bad as he 
asserts, because the veteran reported that he continues to 
play softball.  He was found not to have a serious employment 
handicap.  

The Board notes the January 1999 VA examination addendum 
includes the medical statement that the veteran's symptoms 
are ongoing and depose "serious" limitation to normal daily 
activities, and the patient would have "severe" limitations 
in employment secondary to the aforementioned condition.   

It is noted that there are two opinions regarding the 
veteran's employability and conflicting information regarding 
the veteran's work record.  One opinion expressed that the 
veteran did not have a serious employment handicap, and 
another found that the veteran's symptoms deposed serious 
limitations in employment.  The Court has held that it is the 
Board's responsibility to make findings based on the evidence 
of record and not to supply missing facts.  In the case of a 
claim for individual unemployability, the Board may not 
reject that claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).   In 
Friscia, the Court specifically stated that the VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert 
v. Brown, 6 Vet. App. 532 (1993).  Also, the Court has held 
that when it is claimed that service-connected disabilities 
prevent a veteran from obtaining and retaining substantially 
gainful employment, the examining physician should address 
the extent of functional and industrial impairment which 
results from the veteran's service-connected disabilities.  
Gary v. Brown, 7 Vet. App. 229 (1994). Thus, additional 
information is to determine whether the veteran is totally 
unemployable due to service-connected disabilities.  

1. The RO should ask the veteran to 
submit an up-to- date employment 
statement, including detailed information 
(i.e., tasks involved, number of hours 
worked per week, dates of employment, 
hourly wage, total earned income, etc), 
regarding any past and/or any recent 
employment.

2.  If appropriate, the RO should 
determine whether any currently reported 
employment is considered "marginal" as 
defined by governing regulations.

3. The RO schedule the veteran for a VA 
orthopedic examination by the appropriate 
specialist, to evaluate the veteran's 
service connected disabilities.  The 
veteran must be informed of the potential 
consequences of his failure to report for 
the scheduled examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any necessary tests should 
be conducted.  The examiner must offer an 
opinion as to the impact of the veteran's 
service-connected disabilities on his 
employability. Specifically, the examiner 
is requested to address whether the 
veteran's disabilities in and of 
themselves render the veteran completely 
unemployable, supporting such opinion 
with reference to manifested 
symptomatology and limitations resulting 
from the disabilities.  All conclusions 
and opinions must be supported by 
complete rationale.  

4. Thereafter, the RO should re- 
adjudicate the veteran's claim for TDIU, 
with consideration of any additional 
evidence developed upon remand.  If the 
benefit sought on appeal remains denied, 
the RO must provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period of time for response.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.



		
	NADINE W. BENJAMIN
Acting Member, Board of Veterans' Appeals


 



